Case 6:19-cv-00371-JCB-KNM Document 12 Filed 03/31/21 Page 1 of 2 PageID #: 33




                                   No. 6:19-cv-00371

                                    Patrick D. Ealy,
                                        Plaintiff,
                                           v.
                                Allyson Mitchell et al.,
                                      Defendants.


                                        ORDER

                This civil action was referred to United States Magistrate
            Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636(b)(3). On
            October 17, 2019, the magistrate judge issued a report recom-
            mending that plaintiff’s lawsuit be dismissed without preju-
            dice for failure to comply with a court order that directed
            plaintiff to file a new application to proceed in forma pauperis
            with a certified data sheet from the prison. Doc. 7
                Plaintiff filed an objection to the report (Doc. 9), which the
            court construed as a motion for extension of time to comply
            with the court’s order to file a new in forma pauperis applica-
            tion. Doc. 10. The court granted plaintiff a 30-day extension to
            comply with the court’s order, and cautioned that if he did
            not, the magistrate judge’s report and recommendation to dis-
            miss this case would be submitted to the district judge for con-
            sideration. Id. at 2. According to the docket, plaintiff received
            this order on November 7, 2019. Doc. 11. However, to date,
            plaintiff has not complied with the underlying order.
                Having reviewed the magistrate judge’s report, and being
            satisfied that it contains no clear error, the court accepts its
            findings and recommendation. Plaintiff’s civil rights lawsuit
            is dismissed without prejudice for failure to comply with an
            order of the court.
Case 6:19-cv-00371-JCB-KNM Document 12 Filed 03/31/21 Page 2 of 2 PageID #: 34




                              So ordered by the court on March 31, 2021.



                                           J. C AMPBELL B ARK ER
                                         United States District Judge




                                     -2-
